Citation Nr: 1823191	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 10 percent prior to July 7, 2010, and a rating in excess of 20 percent effective from July 7, 2010, for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service from January 1973 to January 1975 and from May 1977 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right knee degenerative joint disease, and assigned a 0 percent rating, effective from September 8, 2008.  In a June 2012 rating decision, the RO found clear and unmistakable error in the prior decision granting a 0 percent rating for right knee degenerative joint disease, and granted a 10 percent rating for the service-connected right knee degenerative joint disease, effective from September 8, 2008.  

This matter also comes before the Board from an August 2015 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus. 

In June 2017, the Board remanded the increased rating issue for further development.  Thereafter, in a February 2018 rating decision, the RO granted a 20 percent rating for the service-connected right knee degenerative arthritis, effective from July 7, 2010.  The issue has been recharacterized on the title page to reflect that "staged" ratings are assigned for the Veteran's right knee degenerative joint disease.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 7, 2010, the Veteran's right knee disability was manifested by chronic pain and stiffness; however, the competent evidence of record does not demonstrate limitation of knee extension or flexion, malunion of the tibia and fibula, frequent episodes of locking or effusion, ankylosis, or objective evidence of subluxation or instability

2. Effective from July 7, 2010, the Veteran's right knee disability has been manifested by chronic pain, stiffness, tenderness, grinding, effusion/swelling, locking, crepitus, limitation of motion with pain on flexion, abnormal gait, abnormal weight-bearing, pain on weight-bearing, as well as reports of functional loss and limitations on activities including walking, standing, and sitting.

3. Resolving reasonable doubt in the Veteran's favor, effective from July 7, 2010, his right knee disability has been productive of no more than slight instability.

4. Resolving reasonable doubt in favor of the Veteran, effective from July 25, 2017, his service-connected right knee disability exhibits a level of functional impairment of the right knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis


CONCLUSIONS OF LAW

1. Prior to July 7, 2010, the criteria for an initial rating in excess of 10 percent, for the service-connected right knee disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2017).

2. Effective from July 7, 2010, the criteria for a rating in excess of 20 percent for service-connected right knee disability, based on episodes of locking, pain, and effusion into the joint, is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5259, 5260, 5261, 5262 (2017).

3. Effective from July 7, 2010, the criteria for a separate 10 percent rating for the service-connected right disability based on instability is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

4. Effective from July 25, 2017, the criteria for a 60 percent rating for the service-connected right knee disability is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the increased rating issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in April 2009, October 2016, and July 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.".  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Ratings for Right Knee Disability

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's service-connected right knee degenerative joint disease has been rated as 10 percent disabling, prior to July 10, 2010, pursuant to Diagnostic Codes (DCs) 5010-5260, and rated as 20 percent disabling, effective from July 10, 2010, pursuant to DC 5258.  

With regard to the 10 percent rating assigned pursuant to DCs 5010-5260, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 5010, arthritis, due to trauma, and substantiated by x-ray findings is rated as degenerative arthritis, which in turn is addressed under DC 5003.  Pursuant to DC 5003, degenerative arthritis, established by X-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  A 30 percent rating is warranted when flexion of the leg is limited to 15 degrees  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261. 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  Separate ratings under DC 5260 for limitation of flexion and DC 5261 for limitation of extension, may be assigned for disability of the same knee; however, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004). 
DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

1. Prior to July 7, 2010

The Veteran contends he should be entitled to a rating in excess of 10 percent, prior to July 7, 2010, for his service-connected right knee disability.  

On a VA examination in April 2009, it was noted that the Veteran had undergone right knee surgery in 2008, and his condition was stable.  He wore a right knee brace intermittently, but frequently.  His right knee symptoms included pain and stiffness, and he denied giving way, instability, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  His limitations included only being able to stand for 15 to 30 minutes, and only being able to walk 1/4 mile.  Physical examination revealed that a weight-bearing joint was affected, and he had an antalgic gait.  He had crepitus in the right knee.  Range of motion testing revealed flexion to 140 degrees (normal) and extension to 0 degrees (normal), with no objective evidence of pain with active motion.  There was no objective evidence of pain or additional limitations after 3 repetitions of motion.  He worked full time as a parts manager, and had missed days of work due to surgery on the right knee.  The diagnoses included mild degenerative joint disease, right knee, and residuals right knee status post arthroscopy.  The examiner opined that the Veteran's right knee had significant effects on his occupation because of his decreased mobility and pain, which resulted in being assigned different duties and increased absenteeism.  It was also noted that his right knee condition had a moderate effect on his chores, shopping, traveling, and driving, and had a severe effect on exercise, sports, and recreation.  

After reviewing the record prior to July 7, 2010, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent for the service-connected right knee disability.  In that regard, while the Veteran complained of right knee pain, the limitation of motion recorded in the April 2009 VA examination does not meet the requirements for the next higher (20 percent rating) under DC 5260 or DC 5261 as flexion and extension were full.  Moreover, the Board notes that pain was considered in the assignment of the current 10 percent ratings, in the absence of compensable limitation of motion.  See 38 C.F.R. § 4.59. 

The Board has also considered the Veteran's complaints of pain and functional limits.  In the April 2009 VA examination, the Veteran denied flare-ups, and it was noted that he did not have additional limitation in range of motion after repetitive-use testing.  The objective evidence does not support a finding that his right knee pain, full range of knee motion, or pain on motion, were associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Rather, the Board finds that his complaints of pain and any functional limitations are contemplated in the current 10 percent rating assigned.  Thus, prior to July 7, 2010, a rating in excess of 10 percent was not warranted for the service-connected right knee disability as such disability was not shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  

The Board has considered whether prior to July 7, 2010, the Veteran's service-connected right knee disability warranted a separate rating pursuant to DC 5257, 5258, or 5259.  In that regard, on the VA examination in 2009, the Veteran reported he wore a right knee brace intermittently, but frequently.  He denied giving way, instability, and episodes of dislocation or subluxation.  Thus, the Board finds that the Veteran is not entitled to a separate disability rating under DC 5257.  Further, on the VA examination in 2009, he denied locking episodes, effusions, or flare-ups of joint disease.  Thus, a separate rating under DC 5258 is not warranted.  Finally, although in November 2008, the Veteran underwent right knee arthroscopic meniscectomy (removal of semilunar cartilage), the record reflects that there were no additional symptoms (beyond pain, stiffness, and limitations on functioning and activities) related to the meniscectomy that have not been considered in the current grant of a 10 percent rating. Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under DC 5259. 
The preponderance of the evidence therefore reflects that the Veteran's service-connected right knee disability has been no more than 10 percent disabling.  The benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for the service-connected right knee disability, prior to July 7, 2010, must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Effective from July 7, 2010

The Veteran contends he should be entitled to a rating in excess of 20 percent, effective from July 7, 2010, for the service-connected right knee disability.  Review of the record for that time period includes VA treatment records showing that in May 2014, the Veteran was seen for mild effusion and warmth of the knees, greater on the right than the left.  He had bilateral joint space tenderness and significant enlargement of the right knee patella (or proximal tibia).  It was noted that he was not an optimal candidate for a TKA (total knee arthroplasty) but this might be the ultimate outcome anyway.  It was also noted that he might possibly benefit from a medial unloader brace.  It was also noted that the Veteran was seen in May 2014 at Heartland Rehabilitation Services, and a physical therapist had noted his issues with bilateral knee pain.  He had knee surgery 2.5 years prior, and was presently having functionality deficits, pain, and decreased strength on active and passive range of motion; it was noted that the Veteran would benefit from skilled physical therapy to return to his prior level of function.  

On a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), completed by a private physician, Dr. R., in October 2015, it was noted that the Veteran's chronic bilateral knee pain as well as his bilateral feet pain limited his ambulation.  He did not require an aid such as cane, brace, crutches, or the assistance of another person for locomotion for 1 to 2 blocks.  

On a VA examination in October 2016, it was noted that the Veteran had severe tricompartmental osteoarthritis of the bilateral knees.  He ambulated with an antalgic gait, used a cane for ambulatory assistance, and wore a right knee brace regularly.  He reported his right knee pain had worsened over the past several years, and he was unable to stand or walk for longer than a few minutes without stopping to rest.  He reported that his knees became stiff and swollen, and would buckle, snap, and grind.  He was prescribed Hydrocodone/Acetaminophen for pain, which was partially effective, but denied steroid injections.  He denied having flare-ups, and reported functional loss due to increased pain with standing or walking for more than a few minutes.  Range of right knee motion testing revealed flexion to 100 degrees, with pain on motion, and extension to 0 degrees.  He had tenderness to palpation of the lateral and medial knee joint.  There was no objective evidence of crepitus.  He was able to perform 3 repetitions of right knee range of motion, with no additional functional loss.  The examiner was unable to opine, without speculation, if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, and the examiner explained that this was because the Veteran was not being examined immediately following repetitive use over time.  The examiner also was not able to render an opinion on any additional limitations in terms of degree of additional range of motion loss due to repeated use over time without resorting to mere speculation.  Examination revealed normal right knee strength on flexion and extension.  It was noted that the Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing of the right knee revealed no joint instability.  It was noted that the Veteran underwent arthroscopic meniscectomy of the right knee in November 2008, and had a residual of pain due to the surgery.  He constantly used a brace and regularly used a cane.  The examiner opined that the Veteran's right knee condition impacted his ability to perform any type of occupational task, noting that he ambulated with a cane, had decreased tolerance for prolonged standing and walking due to knee pain.  The examiner was unable to opine as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, and the examiner explained that this was because the Veteran was not being examined during a flare-up.  

On a VA DBQ examination in July 2017, the Veteran reported constant pain in his knees, worse when he stands or walks, and stiffness in the morning.  He also reported his knee gave out and he fell sometimes.  He reported he had not had to go to the emergency room or had any bed rest due to the increased knee pain.  He did not have a brace, but reported using a cane.  He denied flare-ups, and reported that he had knee pain if he sat, stood, or walked for more than 30 minutes, and he could not run or climb ladders.  Range of right knee motion testing reveled flexion to 115 degrees, with pain on flexion, and extension to 0 degrees.  There was evidence of pain with weight bearing, tenderness at the suprapatellar region, and objective evidence of crepitus.  He was able to perform 3 repetitions of right knee range of motion, with no additional functional loss.  The examiner was unable to opine, without speculation, if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the examiner was unable to assess the Veteran after repeated motion over time.  Examination revealed normal right knee strength on flexion and extension.  It was noted that the Veteran did not have a history of recurrent subluxation or lateral instability, but there was a history of recurrent effusion because if he stands or walks for too long, the right knee will start swelling.  Joint stability testing of the right knee revealed no joint instability.  It was noted that he had never had recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, or any other tibial and/or fibular impairment, and had not had a meniscus (semilunar cartilage) condition.  He regularly used a cane.  The examiner opined that due to the Veteran's right knee condition, he had functional impairment of the right knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner also indicated that the Veteran's right knee gave out with severe arthritis, and that he would be a candidate for a total knee replacement.  The examiner opined that the Veteran's right knee condition impacted his ability to perform any type of occupational task, noting that he had pain with standing, sitting, or walking for more than 30 minutes, and could not run or climb ladders.  He was able to actively flex his right knee to 100 degrees bilaterally and he could squat with weight bearing to 80 degrees.  It was also noted that he had right knee pain with non-weight bearing and passive range of motion, but this did not result in functional loss.  He also had pain with weight bearing, which caused functional loss because of the pain he experienced with sitting, standing, or walking more than 30 minutes, and his inability to run or climb ladders.  

The Veteran contends he should be entitled to a higher rating for his service-connected right knee disability, which has been assigned a 20 percent disability rating, pursuant to DC 5258, effective from July 7, 2010, for episodes of locking, pain, and effusion in the joint.  After reviewing the record, which includes VA examinations, as well as VA and private treatment records, the Board concludes that a higher rating is warranted for this period.  As the maximum rating under DC 5258 is 20 percent, that diagnostic code is not for consideration in assigning a higher rating.  The Board also notes that a rating in excess of 20 percent would not be warranted under 5260 or 5261 because while the Veteran has repeatedly complained of chronic knee pain, the limitation of motion findings for flexion and extension recorded in the VA examinations do not meet the requirements for the next higher ratings under either DC 5260 or DC 5261, even considering related functional impairment.  

Instead, the Board will consider whether a separate rating is warranted for instability of the right knee.  In that regard, the Board notes that on the VA examination in 2016, the Veteran reported his knee would buckle, and that he constantly wore a brace and regularly used a cane.  Additionally on the VA examination in 2017, he reported his knee gave out and he fell sometimes, and the examiner indicated that the Veteran's right knee "gives out with severe arthritis".  While there have been no objective findings of instability, laxity, or subluxation, because the Veteran has used a right knee brace regularly and has reported his knee giving way, which was noted by the VA examiner, the Board finds that his right knee symptoms approximate slight recurrent subluxation or lateral instability, and a separate 10 percent rating is warranted, effective from July 7, 2010.  The Board has considered a higher rating for the Veteran's right knee instability, however, the competent evidence of record does not show his right knee instability approximates a degree of severity higher than slight.  In particular, throughout the appeal period, the Veteran's right knee stability testing has been shown to be normal without any objective evidence of laxity or instability on testing.  The Board further notes that even in the context of the examination that demonstrated complaints of giving way, objective joint stability testing was normal.  In short, other than the Veteran's complaints of his knee giving way, and the use of a right knee brace, there is no evidence of record that the Veteran's right knee instability is of moderate or greater severity.  Thus, a 10 percent rating, but no higher, for right knee instability is warranted, effective from July 7, 2010.

Finally, the Board notes that after review of the July 2017 VA examination, and resolving any reasonable doubt in his favor, the Veteran's service-connected right knee disability should be assigned a 60 percent rating under DC 5055, as analogous to chronic residuals following a total knee replacement, as of the date of that examination.  A maximum 60 percent rating is assigned status post total knee replacement with chronic residuals consisting of severe painful motion or weakness in the knee.  38 C.F.R. § 4.71a, DC 5055.  The Board finds such an analogous rating is warranted in this case on the basis of the July 2017 VA examiner's finding that due to the Veteran's right knee condition, he has functional impairment of the right knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, explaining that his right knee gives out with severe arthritis, and he would be a candidate for a total knee replacement.  The Board, therefore, awards the maximum rating of 60 percent status post total right knee replacement as an analogous rating, effective beginning the date of the Veteran's most recent VA examination on July 25, 2017.  

The Board has not awarded a higher evaluation under Diagnostic Code 5055 because there is no evidence that the Veteran has actually had a total right knee replacement at this time; the Board is merely assigning a 60 percent rating as analogous based on the VA examiner's finding in the 2017 examination and that maximum rating resulted in a higher evaluation than the total combined evaluation he was receiving based on the traditional evaluation of his right knee disability in this case.  Accordingly, the Board finds that the Veteran's right knee disability, inclusive of all symptomatology, more closely approximates to a 60 percent status post total right knee replacement beginning July 25, 2017.  See 38 C.F.R. §§ 4.7 , 4.20, 4.71a, DC 5055.  The Board notes that the Veteran's separately evaluated right knee disability under DCs 5258 and 5257 should be terminated on July 24, 2017, such that the evaluation under Diagnostic Code 5055 may begin on July 25, 2017, and in order to avoid pyramiding in this case.  See 38 C.F.R. § 4.14.





ORDER

Prior to July 7, 2010, a rating in excess of 10 percent for right knee degenerative joint disease is denied.  

Effective from July 7, 2010, a rating in excess of 20 percent for the service-connected right knee disability based on episodes of locking, pain, and effusion into the joint, is denied.  

Effective from July 7, 2010, a separate 10 percent rating for the service-connected right knee disability based on instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective from July 25, 2017, a 60 percent rating for the service-connected right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends he was exposed to excessive noise in service from artillery fire during his job as a field artillery cannoneer with little or no ear protection during service.  He contends that as a result of his noise exposure in service he developed tinnitus and hearing loss in service, and that his tinnitus and hearing loss has gotten worse over the years. 

Service treatment records (STRs) show that in April 1982, the Veteran underwent a reference audiogram, for the purpose of establishing a reference "following exposure in noise duties".  In March 1983, the Veteran complained of ringing in the right ear and flu symptoms for three days.  

With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of a current disability of tinnitus. 

With regard to hearing loss, however, a current disability has yet to be shown.  The RO denied service connection for bilateral hearing loss, based on the fact that there has been no showing of hearing loss disability pursuant to 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On a VA examination in July 2015, it was noted that the Veteran's hearing could not be tested, and despite repeated attempts at reinstruction and retesting, final pure tone averages, which were in the mild hearing loss range, were not in agreement with speech reception thresholds, which were within normal limits.  The examiner noted that pure tone thresholds from 1000 to 3000 Hertz were inconsistent with otoacoustic emissions testing, and that the reliability of the test results was not sufficient for rating purposes, so pure tone thresholds were not reported.  It was noted that the Maryland CNC word list was not appropriate for the Veteran's right ear, but for the left ear, a speech discrimination score of 96 percent was noted.  It was noted that the Veteran reported he had tinnitus at night since service, and that during service he was exposed to gunfire frequently, with ear protection.  Occupationally, he worked in a warehouse but was not always in the noisy area, and he denied recreational noise exposure.  The examiner could not opine regarding the etiology of the Veteran's hearing loss or tinnitus, without resorting to speculation, due to the unreliability of that day's test results.  

In support of his claim, the Veteran submitted a private record from Advanced Hearing & Balance Center, which revealed audiological findings suggesting he has bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  He also, however, submitted a record from Amelia Medical Care, in which it was noted that he reported a history of severe ringing in the ear, and which revealed the results of a private audiogram dated in June 2016, reporting pure tone thresholds from 500 to 8000 Hertz which do not suggest that the Veteran has current hearing loss disability, in either ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  Nonetheless, in light of the foregoing, the record suggests that the Veteran's hearing loss may have increased since the last VA audiological evaluation in July 2015.  Accordingly, he should be scheduled for another VA examination, to include audiometric testing, to assess the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  

If bilateral hearing loss is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hearing loss disability is related to his in-service noise exposure.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is related to his in-service noise exposure.  

The examiner should be advised that the Veteran was exposed to excessive noise during active service, that he is competent to report lay- observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss, ringing in ears, etc.), and that he has reported having hearing loss and tinnitus since active service.  The examiner should also consider and discuss that in March 1983, while in service, the Veteran complained of ringing in the right ear and flu symptoms for three days.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, and an explanation provided.

2. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


